1    Bird & Van Dyke, Inc.
     A Professional Law Corporation
2
     David S. Van Dyke, CABN 154402
3    Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
4    Suite B300
     Stockton, CA 95207
5
     Telephone      209.478.9950
6    Facsimile      209.478.9954
     Attorneys for Defendant MARK COLLINS
7

8                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                        Case No.: 6:19-mj-00073 JDP
11
                      Plaintiff,
12
     vs.                                                  STIPULATION AND ORDER TO
13                                                        CONTINUE STATUS CONFERENCE
14   MARK COLLINS
15                    Defendant.
16

17                                              STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, and Defendant, by and
19
     through his counsels of record, hereby stipulate as follows:
20

21         1. On December 4, 2019, Defendant Mark Collins was arraigned upon the criminal
22
              complaint and the matter was continued to March 10, 2020 for status conference.
23

24

25
           2. By this stipulation, the parties hereby move to continue the status conference from March

26            10, 2020 to April 7, 2020 because counsel for the defendant has matters in conflict with

27            this date including a jury trial readiness in in the Superior Court of California, Stanislaus
28
              County.
     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 1
1

2
        3. Counsel for the defendant believes that failure to grant the above requested continuance
3
           would deny counsel the reasonable time necessary for effective preparation, taking into
4
           account the exercise of due diligence and the Government does not object to the
5

6          continuance.

7

8
        4. Based on the above-stated findings, the ends of justice served by continuing the case as
9
           requested outweigh the interest of the public and the defendants in a trial within the
10
           original dates prescribed by the Speedy Trial Act.
11

12

13      5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et seq,
14
           within which trial must commence, the time period of March 10, 2020 to April 7, 2020
15
           inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), because it results
16
           from a continuance granted by the Court at the defendant’s request on the basis of the
17

18         Court’s findings that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendants in a speedy trial.
20

21
        6. Nothing in this stipulation and order shall preclude a finding that other provisions of the
22
           Speedy Trial Act dictate that additional time periods are excludable from the period
23

24         within which a trial must commence.

25   IT IS SO STIPULATED.                                 Respectfully submitted,
26
     Dated: March 6, 2020                                        McGREGOR W. SCOTT
27                                                        United States Attorney

28                                                        ___/s/ Susan St. Vincent___________

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 2
1                                          SUSAN ST. VINCENT
                                           Acting Legal Officer
2
                                           National Park Service
3

4    Dated: March 6, 2020                  ___/s/ Mary Ann F. Bird_____________
                                           MARY ANN F. BIRD
5
                                           Attorney for MARK COLLINS
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 3
1                                       FINDINGS AND ORDER
2
     It is so found.
3
                       IT IS SO ORDERED.
4

5
                       Dated:   March 9, 2020
6                                                UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 4
